DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 15 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite the application is further configured to determine neuroplasticity of the user (claim 15), and configuring the application to determine neuroplasticity of the user (claim 23). However, the specification is silent as to how the application is configured to perform this determination; the specification does not adequately describe the algorithm or series of steps which the application is configured to perform to reach 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 9, 16, 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Puljan (US 2014/0375434 A1) in view of Tillman, Sr. (US Patent No. 5,971,761).
Regarding claims 9, 16, 17 and 24, Puljan discloses an Educational Electronic Baby Play Mat system (as per claim 9) and method of using the system (as per claim 17) configured to provide auditory and visual responses to user stimuli (see abstract; regarding the limitation “Baby” play mat system, this is a preamble statement of intended use that does not serve to limit the claimed system or use of the method with a baby), comprising: 
a mat having: a top layer having a plurality of symbols inscribed on a plurality of spaced apart light transmitting zones on the surface of the top layer (shapes – Par. 51); 

a bottom layer having means for mode of operation switching (switch 56 – Par. 44), a power source, and a power source housing (Par’s. 42-43) at least one microprocessor (computer 92) connected to a wireless connection (wireless communication device 74); and 
a device for electrically actuating at least one of the indicator light sources and audible recitations, the device being a motion detector (Par. 74); and 
an application running on a handheld device (78 – Par. 62); 
wherein the at least one microprocessor and a wireless connection is configured to transfer data concerning use of the mat to the handheld device (see Par’s. 97, 101) (as per claims 9 and 17); and
a switch configured to control a setting of the Educational Electronic Baby Play Mat system, the setting being at least one of: an on/off status, a motion sensor mode, a single point actuation mode, an audio/visual mode, a visual only mode, and an audio only mode (see Par’s. 44, 60) (as per claims 16 and 24).
To the extent that Puljan does not explicitly disclose the switch, power source and housing are mounted in the lower surface of the bottom layer, and the microprocessor is formed from a flexible circuit board (as per claims 9 and 17), Tillman discloses providing these features in a similar electronic mat system (column 2, lines 25-41). Accordingly, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Puljan by providing a flexible circuit board and mounting the switch and battery compartment on the underside of the bottom layer, to obtain predictable results of adding .  

7.	Claims 10-14 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Puljan (US 2014/0375434 A1) in view of Tillman, Sr. (US Patent No. 5,971,761), and further in view of Smith (US 2013/0260886 A1). 
Regarding claims 10-14 and 18-22, Puljan further discloses providing educational games and lessons using the math 70. The combination of Puljan and Tillman fails to further disclose, but Smith discloses in a similar mat-based educational system:
the flexible circuit board, the at least one microprocessor, and the at least one of a USB port and a wireless connection being further configured to transfer the data concerning use of the mat to the handheld device in real time (Par. 8) (as per claims 10 and 18), 
the flexible circuit board, the at least one microprocessor, and the at least one of a USB port and a wireless connection being further configured to transfer data concerning performance of pre-programmed tasks or lessons by the user (completion – Par. 46, last four lines) (as per claims 11 and 19), 
the application being configured to determine completion of the pre-programmed tasks or lessons by the user (Par. 46, last four lines) (as per claims 12 and 20), 
the application being further configured to determine strengths and weaknesses of the user (compare progress on different games – Par. 43, last five lines) (as per claims 13 and 21), and 
the application being further configured to track progress of the user (Par. 43, last five lines) (as per claims 14 and 22).
. 

8.	Claims 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Puljan (US 2014/0375434 A1) in view of Tillman, Sr. (US Patent No. 5,971,761), and further in view of Becker et al. (US 2006/0191543 A1).
Regarding claims 15 and 23, the combination of Puljan and Tillman does not explicitly disclose the application being further configured to determine neuroplasticity of the user. However, Becker discloses measuring neuroplasticity in video game environments (Par. 49). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Puljan and Tillman by determining user neuroplasticity, as taught by Becker. Such a modification would constitute a use of a known technique to improve similar devices in the same way. 



Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715